Filed 9/23/20 Marriage of Bolla CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re Marriage of GIOVANNI and                                   B295415
BRENDA BOLLA.
________________________________                                 (Los Angeles County
                                                                 Super. Ct. No. LD075245)
GIOVANNI BEN BOLLA,

         Appellant,

         v.

BRENDA BOLLA,

         Respondent.


     APPEAL from order of the Superior Court of Los Angeles
County, Theresa M. Traber, Judge. Affirmed.

         Giovanni Ben Bolla, in pro. per., for Appellant.

         Brenda Bolla, in pro. per., for Respondent.

                                    _________________________
      FACTUAL AND PROCEDURAL BACKGROUND1
A.    Background Information
      The parties, Giovanni and Brenda, were married
September 27, 2010. Six years later, on December 5, 2016,
Giovanni filed a petition for dissolution of his marriage to
Brenda.2 Brenda filed a response on December 22, 2016.
      On May 10, 2017, the trial court granted a Domestic
Violence Restraining Order (DVRO) protecting Brenda against
Giovanni; we have no moving paperwork or any responsive or
reply pleadings filed in connection with Brenda’s request. It
appears the court held hearings on the request for the DVRO on
March 22 and May 10, 2017, before issuing the DVRO; the record
on appeal does not include the reporter’s transcript of these
hearings.
      The DVRO included the following orders: Giovanni shall
not “[h]arass, attack, strike, threaten, . . . disturb the peace” of
Brenda. Giovanni shall not “[c]ontact [Brenda], either directly or
indirectly, by any means” except for brief and peaceful contact

1     The clerk’s transcript provided by appellant Giovanni does
not include many pleadings and evidence necessary for our
review—including but not limited to Brenda’s request to renew
the domestic violence restraining order (the operative motion),
Brenda’s original request for domestic violence restraining order,
and any responsive pleadings filed by Giovanni in opposition.
Giovanni also failed to provide a reporter’s transcript of the June
11 and 20, 2018, hearings on the underlying request for renewal.
Thus, our understanding of the factual and procedural
background is limited.
2    Because the parties share the same last name, we refer to
them by their first names to avoid confusion.




                                 2
required for court-ordered visitation of their son and daughter,
currently 12 and nine years old, respectively. Giovanni was
ordered to stay away from Brenda, her home, workplace, school,
and car. The DVRO also included child custody and visitation
orders, awarding sole legal and physical custody of the children
to Brenda, and setting unmonitored visitation for Giovanni.
      The DVRO was set to expire after one year, on May 10,
2018.
B.    Underlying Action
       On April 18, 2018, Brenda filed a request to renew the
DVRO that was set to expire in a few weeks. The record on
appeal does not include a complete copy of Brenda’s request—
which is the operative underlying motion. We were, however,
provided with Giovanni’s opposition to Brenda’s request.
Giovanni “categorically den[ied] all of [Brenda]’s allegations” and
alleged he “did not violate . . . any court order or restraining
order.”
       In his opposition, Giovanni describes the acts of abuse
Brenda alleged in connection with the original request for a
DVRO. Two incidents had occurred in February 2017, one of
which resulted in summoning the police. According to Giovanni,
Brenda accused him of “yelling and screaming, grabbing books
out of her hand, and pushing her when she tried to get her
belongings back”; in another incident Giovanni “was accused of
making threats to [Brenda]’s attorney.” Giovanni said he was
also “accused of making threats” to go after Brenda for Social
Security fraud.




                                 3
       Giovanni’s opposition also purports to describe the
allegations Brenda set forth as the basis for renewing the DVRO
against him. Brenda alleged he violated the DVRO by “dropping
off mail” at Brenda’s residence and “by continuing to send her
mail through her kids.” We also learn from Giovanni’s pleadings
that Brenda had requested the court renew the DVRO
(previously for a one-year period) for a period of five years.
       From the minute orders filed July 10, 2018 and September
7, 2018, we glean the following:
       The trial court held a hearing on Brenda’s request to renew
the DVRO on June 11, 2018. The court tentatively ruled Brenda
had met her burden of demonstrating that Giovanni “violated the
DVRO by delivering documents that criticized and disparaged
[Brenda] to her mother and the children’s caregiver and that
[Brenda] had shown both a subjective and objective apprehension
of future abuse.” In response to an argument by Giovanni that
the court’s ruling violated the First Amendment, the trial court
ordered the parties to “brief the issue of whether it was
consistent with the First Amendment for the [c]ourt to find that
[Giovanni] violated the DVRO and/or engaged in domestic
violence by conveying his filed declaration to third parties.” The
court set a briefing schedule on “the First Amendment
implications raised” by Brenda’s contention. Giovanni provided
us with his supplemental briefing, but not Brenda’s.
       On September 7, 2018, the trial court ruled: “An
examination of the evidence and findings on which the original
DVRO was grounded provides support for the conclusion that
there is a reasonable risk of future abuse.” The trial court
alluded to the past incidents that were the bases for the original
DVRO: Giovanni “verbally abused and physically shoved




                                4
[Brenda], engaged in loud, abusive tirades against [Brenda] in
front of the parties’ children, threatened her, and used
manipulative and belligerent tactics to exercise financial control
over [Brenda]. On one occasion, [Giovanni] assaulted the parties’
son and, on another, he refused to disclose the children’s
whereabouts to [Brenda] in an effort to torment [her].”
       In the September 7, 2018 minute order, the trial court
provided its analysis of the factors set forth in Ritchie v. Konrad
(2004) 115 Cal. App. 4th 1275. The court evaluated whether
changed circumstances made future abuse more or less likely.
Giovanni had argued he had “moved on in his life, is engaged to
another woman, and is besieged with health problems . . .
forc[ing] him to use a cane.” The court found while “the outward
aspects of [Giovanni]’s life ostensibly undermine the likelihood of
future abuse, the nature of his misconduct following the issuance
of the initial DVRO . . . was apparently undertaken during the
time period when [he] was already involved with his fiancée.” The
trial court found Giovanni’s changed circumstances had not
actually lessened the likelihood of further abuse. The trial court
was “serious[ly] concern[ed]” that Giovanni “involved his children
in this harassment . . . by enlisting his daughter to make a secret
delivery of documents to [Brenda]’s mother at [Brenda]’s own
home. These serious violations of the DVRO provide forceful
support in favor of renewing the DVRO
       The trial court granted Brenda’s request to renew the
DVRO for a period of five years.
       Giovanni timely appealed.




                                5
                          DISCUSSION
       We review an order granting or renewing a domestic
violence restraining order for abuse of discretion. (In re Marriage
of Nadkarni (2009) 173 Cal. App. 4th 1483, 1495.)
       We are mindful Giovanni is representing himself on appeal;
however, he “is to be treated like any other party and is entitled
to the same, but no greater consideration than other litigants and
attorneys.” (Barton v. New United Motor Manufacturing, Inc.
(1996) 43 Cal. App. 4th 1200, 1210.)
       We are unable to address the somewhat unintelligible
points raised in Giovanni’s opening brief because the briefing
fails to pass muster in various ways. Accordingly, we affirm the
trial court’s judgment.
I.    Giovanni failed to provide citations to the record.
       “An appellant must support his argument in the briefs by
appropriate references to the record, which includes providing
exact page citation. [Citations.]” (Byars v. SCME Mortgage
Bankers, Inc. (2003) 109 Cal. App. 4th 1134, 1140.) An appellant’s
brief must “[s]upport any reference to a matter in the record by a
citation to the volume and page number of the record where the
matter appears.” (Cal. Rules of Court, rule 8.204(a)(1)(C).)
Indeed, “[i]t is axiomatic that an appellant must support all
statements of fact in his [or her] briefs with citations to the
record.” (Pierotti v. Torian (2000) 81 Cal. App. 4th 17, 29.)
       When a party fails to provide a single citation to the record
on appeal to support his or her arguments, we may properly
disregard the brief and treat the unsupported issues and/or
contentions as waived or forfeited. (Lonely Maiden Productions,
LLC v. GoldenTree Asset Management, LP (2011)
201 Cal. App. 4th 368, 384; Alki Partners, LP v. DB Fund Services,




                                 6
LLC (2016) 4 Cal. App. 5th 574, 589.) “We look askance at this
practice of stating what purports to be facts—and not
unimportant facts—without support in the record. This is a
violation of the rules . . . with the consequence that such
assertions will, at a minimum, be disregarded. [Citation.]”
(Liberty National Enterprises, LP v. Chicago Title Ins. Co. (2011)
194 Cal. App. 4th 839, 846.)
        Giovanni’s opening brief is devoid of any citation to the
record. His opening brief contains four and one-half pages of
what he refers to as “statement of case arguments” and it is the
only part of his brief where he includes any factual history.
However, it is written in the formatting style of a declaration
(i.e., “I, Giovanni Ben Bolla, born on July 23, 1948, filed for
divorce . . . .”), with no citations to the clerk’s transcript.
Giovanni did not provide any background about the incidents of
past abuse that are the bases for the original DVRO, nor did he
provide adequate information about the incidents Brenda relied
on in requesting a five-year renewal of the DVRO. His somewhat
unintelligible brief, which appears to include cut-and-paste
pleadings from the trial court record, includes arguments that do
not make sense without relevant factual history to enable us to
understand the context.
        Giovanni is obligated to support his arguments on appeal
by adequately raising and briefing them with citations to the
record and supporting authority (Mark Tanner Construction, Inc.
v. HUB Internat. Ins. Services, Inc. (2014) 224 Cal. App. 4th 574,
583); he failed to do so in his opening brief. For that reason
alone, we have authority to affirm the lower court’s order.




                                7
II.   Giovanni failed to provide an adequate record
      demonstrating error by the trial court.
       Even if Giovanni’s brief contained citations to the record,
those citations are only as useful as the record to which they
refer, and here, the record provided by Giovanni is inadequate to
begin with.
       “[I]t is a fundamental principle of appellate procedure that
a trial court judgment is ordinarily presumed to be correct and
the burden is on an appellant to demonstrate, on the basis of the
record presented to the appellate court, that the trial court
committed an error that justifies reversal of the judgment.”
(Jameson v. Desta (2018) 5 Cal. 5th 594, 608–609.) “ ‘All
intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be
affirmatively shown.’ ” (Denham v. Superior Court (1970)
2 Cal. 3d 557, 564.) To overcome this presumption, an appellant
must provide a record that allows for meaningful review of the
challenged order. (Foust v. San Jose Construction Co., Inc. (2011)
198 Cal. App. 4th 181, 187.) Failure to provide an adequate record
requires that the issue be resolved against the appellant. (Maria
P. v. Riles (1987) 43 Cal. 3d 1281, 1295; see Oliveira v. Kiesler
(2012) 206 Cal. App. 4th 1349, 1362.)
       At a minimum, the record on appeal is missing the
following key materials: Brenda’s request to renew the domestic
violence restraining order (the operative motion), the original
request for domestic violence restraining order, responsive
pleadings filed by Giovanni in opposition, and the two
supplemental briefs filed by Brenda on the First Amendment
issue. Giovanni also failed to provide a reporter’s transcript of
the hearings of June 11 and July 20, 2018, on the underlying
request for renewal, as well as a reporter’s transcript of the




                                8
hearings on the original DVRO request on March 22 and May 10,
2017.
       Without providing us with the moving pleadings from the
initial DVRO request and all evidence submitted (including
testimony elicited during the hearings of March 22 and May 10,
2017), we are left in the dark as to what incidents took place that
lead the court to issue the initial DVRO against Giovanni for a
one-year period.
       Similarly, as already noted, Giovanni did not include as
part of the clerk’s transcript on appeal pleadings, declarations, or
exhibits filed by Brenda in connection with the renewal of the
DVRO. The court held two hearings in connection with the
renewal request, on June 11 and July 10, 2018; without the
transcripts to these proceedings, we do not have a record of the
testimony (if any) of the parties and witnesses, the arguments
presented, and findings made by the court. This precludes us
from effectively reviewing the court’s order to determine whether
there was an abuse of discretion.
       In the absence of cogent arguments based on specific record
citations and without the missing relevant documentation,
pleadings, and exhibits from the underlying trial court case, we
must presume the trial court’s order is correct. In light of these
egregious violations of basic appellate norms, we affirm the
judgement without discussing the merits.




                                 9
                         DISPOSITION
      The order is affirmed. Respondent Brenda Bolla is to
recover her costs on appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    STRATTON, J.

We concur:




     BIGELOW, P. J.




     WILEY, J.




                               10